KENNEDY, Judge,
dissenting.
It seems to me that the intent of the judgment of contempt, when considered in the context of the motion for contempt, and of the record before the court,1 is perfectly clear. It was that the defendant had not paid the child support ordered by the court, even though he had had in hand sufficient funds to do so, but had spent the funds on other things. I do not think it is necessary to read this judgment, as the principal opinion does, that defendant was being found guilty of contempt for spending funds for *122household goods and clothing for a newly acquired family.
I agree with the principal opinion that the commitment order is bad, but that could be corrected by a remand of the case with directions to enter a new commitment order which edits out the words “by causing part of his $34,000.00 household goods to be sold” and the remainder of the sentence, and inserting in lieu thereof the words “by payment of $1,250 upon the $2,850 delinquency.”
This part of the order would then read: “that James H. Jacoby be committed to the Chariton County jail until such time as he has purged himself of contempt by payment of $1,250 upon the $2,850 delinquency.” Such an order would comply with the standards enunciated in the principal opinion.

. McGowan v. St. Louis Union Trust Co., 369 S.W.2d 144, 154-55 (Mo.1963); First National Bank of Colorado Springs v. Mark IV Co., 591 S.W.2d 63, 69-70 (Mo.App.1979); 17A Mo.Dig., Judgments § 524 et seq. (1955).